 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                   Case No. 1:17-cv-01691-DAD-EPG
      FRANCISCO SIERRA,
12                                                   ORDER GRANTING MOTION TO CONTINUE
                         Plaintiff,
13                                                   INITIAL SCHEDULING CONFERENCE
             v.
14                                                   (ECF NO. 42)
      M.E. SPEARMAN, et al.,
15
                         Defendants.
16
            Francisco Sierra (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
17
     in this civil rights action pursuant to 42 U.S.C § 1983. On January 7, 2020, the Court set an initial
18
     scheduling conference for April 15, 2020 and ordered the parties to exchange initial disclosures
19
     and to file scheduling conference statements. (ECF No. 35.) The order required the parties to
20
     exchange initial disclosures by March 16, 2020 and file their scheduling conferences statements
21
     by April 1, 2020.
22
            On April 8, 2020, in light of the global COVID-19 pandemic, Defendants moved to
23
     postpone the scheduling conference or alternatively issue a scheduling and discovery order
24
     without the conference. (ECF No. 42.) Defendants inform the Court that the California
25
     Department of Corrections and Rehabilitation (“CDCR”) is limiting its inmates’ movement in
26
     response to COVID-19. (ECF No. 42-1.) Conducting a scheduling conference requires additional
27
     close interaction among inmates and staff, thus reducing the effectiveness of CDCR’s pandemic
28
                                                        1
 1   control measures. (Id.)
 2            The Court finds good cause to vacate the scheduling conference for the reasons set forth in
 3   Defendants’ motion. The Court will issue a scheduling order without the benefit of a scheduling
 4   conference in these circumstances.
 5            However, the Court has not yet received Plaintiff’s scheduling conference statement,
 6   which was due on April 1, 2020. (ECF No. 35). The Court notes that Defendants timely filed
 7   their statement. (ECF No. 40).
 8            The Court thus orders Plaintiff to file his scheduling conference statement no later than
 9   thirty days from today. After the Court receives Plaintiff’s scheduling conference statement, the
10   Court will issue a scheduling order, which will open discovery and set additional dates for the
11   case.1
12            Accordingly, IT IS HEREBY ORDERED that:
13            1. Defendants’ Motion to Continue Initial Scheduling Conference (ECF No. 42) is
14                GRANTED.
15            2. The initial scheduling conference set for April 15, 2020 is hereby VACATED.
16            3. Plaintiff shall file his scheduling conference stated within thirty days of the date of this
17                Order.
18
     IT IS SO ORDERED.
19

20       Dated:      April 9, 2020                                    /s/
21                                                            UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27
     1
      The Court may also make additional discovery orders based on the information provided in the scheduling
28   conference statements.
                                                              2
